USCA11 Case: 21-13161      Date Filed: 05/18/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13161
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TRAVIS RYAN PRITCHARD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:20-cr-00065-TJC-PDB-1
                   ____________________
USCA11 Case: 21-13161        Date Filed: 05/18/2022     Page: 2 of 7




2                      Opinion of the Court                21-13161


Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and
BRASHER, Circuit Judges.
PER CURIAM:
       Travis Pritchard, a former police officer, appeals his sen-
tence of 420 months of imprisonment and a term of supervised re-
lease for life imposed after he pleaded guilty to producing and to
possessing child pornography. 18 U.S.C. §§ 2251(a), 2252(a)(4)(B).
Pritchard argues, for the first time, that his sentence constitutes
cruel and unusual punishment in violation of the Eighth Amend-
ment. We affirm.
      Pritchard agreed to plead guilty to the two child pornogra-
phy crimes in exchange for the dismissal of a second count of pro-
ducing child pornography, id. § 2251(a), and two counts of enticing
a minor to engage in sexual activity, id. § 2422(b). His plea agree-
ment stated that he faced a cumulative sentence between 15 and 50
years of imprisonment followed by a term of supervised release
ranging from five years to life.
       Pritchard admitted that, while an officer with the Clay
County Sheriff’s Office, he met his 15-year-old victim, A.S., near a
school that she and his son attended. During their daily rendez-
vous, Pritchard gained A.S.’s trust by offering to be a “family
friend” and help her with homework. Pritchard persuaded A.S. to
send him through Snapchat more than one dozen nude photos of
herself and he sent her at least 11 nude photographs of himself. A.S.
USCA11 Case: 21-13161         Date Filed: 05/18/2022     Page: 3 of 7




21-13161                Opinion of the Court                         3

disclosed her age before they had sex, and Pritchard asked her to
keep their relationship a secret or else “he could lose his family, his
job and get in trouble with the military.” For about five months,
Pritchard had sex with A.S. weekly in her room by entering the
house through her bedroom window between midnight and 2:00
a.m. Fearing retribution against her family if she broke off the rela-
tionship, A.S. disclosed to a friend. The friend informed A.S.’s mom
of the relationship, and she reported Pritchard’s crimes to local au-
thorities. Investigators arrested Pritchard after reading a text mes-
sage he sent A.S. to arrange a “quickie” in his patrol car. The inves-
tigators discovered on Pritchard’s cellular telephone the nude pho-
tographs A.S. had sent him, messages they had exchanged via text
and Snapchat, and an encrypted digital folder containing multiple
photographs and videos of child sexual abuse. Investigators also
viewed a video that A.S. had recorded at 2:12 a.m. of Pritchard in
her bedroom and discovered semen matching his DNA on a pair of
A.S.’s shorts.
      Pritchard’s presentence investigation report provided a
combined total offense level of 44, a criminal history category of I,
and a combined maximum sentence of 600 months of imprison-
ment, United States Sentencing Guidelines Manual § 5G1.2(b)
(Nov. 2018). His offense level included increases for being a repeat
and dangerous child sex offender, id. § 4B1.5(b)(1), the young age
of his victim, id. § 2G2.1(b)(1)(B), his sexual misconduct, id.
§ 2G2.1(b)(2)(A), his role in A.S.’s distribution of sexually explicit
material, id. § 2G2.1(b)(3), and his use of a smartphone, id.
USCA11 Case: 21-13161        Date Filed: 05/18/2022     Page: 4 of 7




4                      Opinion of the Court                21-13161

§ 2G2.1(b)(6)(B)(ii). His offense level also included increases for
possessing materials depicting children under 12 years old, id.
§ 2G2.2(b)(2), materials depicting sadistic or masochistic conduct
or violence, id. § 2G2.2(b)(4)(A), his pattern of sexually abusing or
exploiting a minor, id. § 2G2.2(b)(5), his use of a computer, id.
§ 2G2.2(b)(6), and his possession of 600 or more images, id.
§ 2G2.2(b)(7)(D). The presentence report also stated that investiga-
tors discovered that Pritchard had “sexually charged communica-
tions, including photos” of other young girls who he met at a tram-
poline park and at high school football games.
        Pritchard requested a sentence of 240 months of imprison-
ment. He argued that his service in the military and as a police of-
ficer, the childhood sexual abuse perpetrated on him by his brother,
his post-traumatic stress disorder, and his alcoholism caused an es-
calating pattern of behavior in which he had targeted progressively
younger girls. Dr. Harry Krop testified that Pritchard suffered from
post-traumatic stress disorder, severe alcohol use disorder, and ad-
justment disorder with depression and that his conduct did not
square with having “a paraphilic disorder or a sexual disorder.”
        The prosecutor responded that Pritchard’s offense and his
recidivism warranted a maximum penalty. The prosecutor intro-
duced text messages Pritchard sent to intimidate and cajole a young
woman with whom, as soon as she turned 18, he had sex several
times a week in his patrol car and who he abused violently on at
least one occasion. Pritchard harassed the young woman after she
ended their relationship, including sending her a message, I “can
USCA11 Case: 21-13161         Date Filed: 05/18/2022      Page: 5 of 7




21-13161                Opinion of the Court                          5

come to your house now if I wanted to there’s no way you can stop
me I’m a cop.” The prosecutor also read a letter written by another
victim who, after meeting Pritchard at a “trampoline place” when
she was 16, began receiving sexual messages and nude photos
about twice a month from him.
          The district court sentenced Pritchard to 420 months of im-
prisonment consisting of 360 months for producing child pornog-
raphy and a consecutive term of 60 months for possessing child
pornography. The district court also imposed supervised release
for life subject to “the necessity of [him] continuing on supervised
release . . . be[ing] checked every five years by probation.” The dis-
trict court described “the conduct here by Mr. Pritchard []as just
evil” and chastised him for “tak[ing] advantage of those who are
vulnerable and young and unable to defend themselves, especially
. . . [as] a law enforcement officer, who’s using . . . the color of the
law and . . . his authority to help him to perpetrate these crimes.”
The district court also decided “to take with a grain of salt” the ex-
pert testimony that Pritchard was amenable to treatment and un-
likely to reoffend, because the abuse of A.S. “was a—kind of a
modis operandi for . . . Pritchard, as opposed to a one-time situa-
tion,” and because his abuse of his authority “to the lengths he did
. . . in how he approached these young girls” suggested he would
recidivate. But the district court took into account that Pritchard
was “a damaged person” due to life experiences, including his child-
hood sexual abuse and “horrific” experiences in combat and as a
police officer.
USCA11 Case: 21-13161         Date Filed: 05/18/2022    Page: 6 of 7




6                      Opinion of the Court                 21-13161

        As Pritchard concedes, because he failed to present his
Eighth Amendment argument to the district court, we review for
plain error. United States v. Suarez, 893 F.3d 1330, 1335 (11th Cir.
2018). Pritchard can obtain relief only if he proves that the district
court committed an error that is plain and that affects his substan-
tial rights. Id.
       “Outside the context of capital punishment cases, the Eighth
Amendment encompasses, at most, only a narrow proportionality
principle.” Id. at 1335–36. That principle “forbids only extreme sen-
tences that are grossly disproportionate to the crime.” United
States v. Farley, 607 F.3d 1294, 1341 (11th Cir. 2010). So “outside
the context of capital punishment, successful challenges to the pro-
portionality of particular sentences [are] exceedingly rare.” Solem
v. Helm, 463 U.S. 277, 289–90 (1983) (quoting Rummel v. Estelle,
445 U.S. 263, 272 (1980)). “This is so because we accord substantial
deference to Congress, as it possesses broad authority to determine
the types and limits of punishments for crimes.” United States v.
Raad, 406 F.3d 1322, 1323 (11th Cir. 2005) (internal quotation
marks omitted).
        Pritchard’s sentence of 420 months of imprisonment fol-
lowed by supervised release for life does not plainly violate the
Eighth Amendment. “Generally, sentences within the statutory
limits are neither excessive, nor cruel and unusual under the Eighth
Amendment.” United States v. Bowers, 811 F.3d 412, 432 (11th Cir.
2016) (internal quotation marks omitted). And because plain error
requires “an error that is obvious and is clear under current law[,]”
USCA11 Case: 21-13161         Date Filed: 05/18/2022     Page: 7 of 7




21-13161                Opinion of the Court                         7

“there can be no plain error where there is no precedent from the
Supreme Court or this Court directly resolving it.” United States v.
Lange, 862 F.3d 1290, 1296 (11th Cir. 2017) (internal quotation
marks omitted). Pritchard identifies no binding precedent, nor does
our research reveal any, holding that a child molester who cajoled
his victim into photographing herself in the nude and snuck into
her home to abuse her in her bed, who exploited the public trust
and public property to prey on and violate young girls, and who
possessed numerous photographs depicting children being sub-
jected to sadistic or masochistic conduct requires a sentence less
than the middle of his advisory guideline range or a term of super-
vised release less than life. Furthermore, Pritchard fails to establish
his sentence was so disproportionate to his crimes that, under plain
error review, it would be considered cruel and unusual.
       We AFFIRM Pritchard’s sentence.